Case 1:18-cv-25289-AHS Document 23 Entered on FLSD Docket 06/11/2020 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

   SHARON NIXON-CRENSHAW, Derivatively on Case No. 1:18-cv-25289-AHS
   Behalf of DYCOM INDUSTRIES, INC.,

                     Plaintiff,
         vs.

   STEPHEN C. COLEY, DWIGHT B. DUKE, EITAN
   GERTEL, ANDERS GUSTAFSSON, PATRICIA L.
   HIGGINS, STEVEN E. NIELSON, PETER T.
   PRUITT, JR., RICHARD K. SYKES, LAURIE J.
   THOMSEN, and CHARLES B. COE,

                     Defendants,

         and

   DYCOM INDUSTRIES, INC.,

                     Nominal Defendant.


   TERRY WHITE and CHRIS PERKINS, Derivatively Case No. 1:20-cv-21952-AHS
   on Behalf of Nominal Defendant DYCOM
   INDUSTRIES, INC.,

                     Plaintiffs,

         v.

   STEVEN E. NIELSEN, H. ANDREW DEFERRARI,
   DWIGHT B. DUKE, EITAN GERTEL, ANDERS
   GUSTAFSSON,     PATRICIA    L.   HIGGINS,
   RICHARD K. SYKES, LAURIE J. THOMSEN,
   CHARLES B. COE, and STEPHEN C. COLEY,

                     Defendants,

         and

   DYCOM INDUSTRIES, INC.,

                     Nominal Defendant.
Case 1:18-cv-25289-AHS Document 23 Entered on FLSD Docket 06/11/2020 Page 2 of 8




         UNOPPOSED MOTION TO LIFT STAY ON NIXON-CRENSHAW ACTION
               AND FOR CONSOLIDATION OF RELATED ACTIONS

  I.     INTRODUCTION

         Plaintiffs Sharon Nixon-Crenshaw, Terry White, and Chris Perkins (collectively,

  “Plaintiffs”) respectfully submit this Memorandum of Law in support of their motion for:

  consolidation of the above-captioned actions (the “Related Actions”). Consolidation is appropriate

  because the Related Actions arise out of the same alleged breaches of fiduciary duty and involve

  common issues of law. Consolidation will streamline the proceedings and save judicial resources.

  II.    STATEMENT OF FACTS

         The Related Actions action allege that the officers and directors Dycom Industries, Inc.

  (“Dycom” or the “Company”) issued misleading statements regarding the margin pressure and

  absorption issues that Dycom faced in connection with certain of its large-scale projects.

         Dycom provides specialty contracting services, including construction and maintenance

  services, for telecommunications providers and electric and gas utilities. ¶ 25. 1 In November

  2017, the Company provided positive financial results for first quarter 2018 and stated that, despite

  normal timing volatility, there was not “anything unusual” affecting its large projects. ¶¶ 26-29.

         The Related Actions allege that the truth began to emerge on May 22, 2018, when Dycom

  announced disappointing financial results and lowered its fiscal 2019 guidance, reporting margin

  pressure due to “under-absorption of labor and field costs” as well as uncertainties with permitting

  for large projects. ¶¶ 36-37. On this news, the Company’s stock price fell $23.56 per share, or

  over 20%, to close at $92.64 per share on May 22, 2018. ¶ 38. Then, on August 13, 2018, Dycom

  announced preliminary revenue for second quarter 2019, which fell below previous guidance due



  1
    Unless otherwise stated, citations to “¶ __” refer to paragraphs of the complaint in Nixon-
  Crenshaw v. Coley, et al., Case No. 1:18-cv-25289-AHS.


                                                   2
Case 1:18-cv-25289-AHS Document 23 Entered on FLSD Docket 06/11/2020 Page 3 of 8




  to “customer timing and tactical considerations” in connection with large scale deployments. ¶¶

  40-41. On this news, the Company’s stock price fell $21.62, or over 24%, to close at $68.09 per

  share on August 13, 2018. ¶ 43.

  III.   PROCEDURAL HISTORY

         On December 17, 2018, Plaintiff Sharon Nixon-Crenshaw filed her complaint entitled

  Sharon Nixon-Crenshaw v. Cooley, et al., Case No. 1:18-cv-25289-AHS (the “Nixon-Crenshaw

  action”), alleging that certain of Dycom’s officers and directors breached their fiduciary duties

  owed to the Company, committed waste, and violated Sections 10(b) and 14 of the Securities

  Exchange Act of 1934 in connection with the materially misleading statements. After Plaintiff

  met and conferred with Defendants, and filed an unopposed motion to stay, (Dkt. No. 20), Judge

  Rosenberg entered an Order staying the action with leave for either party to move to lift the stay.

  Dkt. No. 21.

         On April 14, 2020, U.S. District Judge Raag Singhal issued an order denying dismissal of

  claims in the securities class action pending in this District, captioned Tung v. Dycom Industries,

  Inc., et al., Case No. 9:18-cv-81448 (the “Securities Class Action”).

         On May 8, 2020, Plaintiffs Terry White and Chris Perkins filed their complaint alleging

  that certain of Dycom’s officers and directors breached their fiduciary duties owed to the

  Company, were unjustly enriched, and violated Sections 10(b) and 14 of the Securities Exchange

  Act of 1934 in connection with the materially misleading statements. See White v. Nielsen, et al.,

  Case No. 1:20-cv-21952-RS, Dkt. No. 1 (“White Compl.”), ¶ 8 (the “White action”).

         On May 28, 2020, the Nixon-Crenshaw action was transferred to the Honorable Raag

  Singhal

         On June 5, 2020, the White action was transferred to the Honorable Raag Singhal.




                                                  3
Case 1:18-cv-25289-AHS Document 23 Entered on FLSD Docket 06/11/2020 Page 4 of 8




         Accordingly, Plaintiff Nixon-Crenshaw hereby moves to lift the stay of her action as per

  Judge Rosenberg’s prior Order, Dkt. No. 21 and once the stay is lifted, to consolidate the Nixon-

  Crenshaw action with the White action. The parties have met and conferred and Defendants do

  not oppose consolidation of the Nixon-Crenshaw and White actions. The parties agree that nothing

  in this Unopposed Motion shall be construed as a waiver of any party’s rights or positions in law

  or in equity, or as a waiver of any defenses or claims that any party would otherwise have,

  including Defendants’ right to seek a stay of the consolidated action on other grounds.

  IV.    ARGUMENT

         A.      The Court Should Consolidate The Related Actions

         The Court may consolidate actions if they involve common questions of law or fact. Fed.

  R. Civ. P. 42(a). The power to consolidate related actions falls within the Court’s broad authority

  “to control the disposition of the causes of action on its docket with economy of time and effort

  for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). When

  two causes of action involve common witnesses, identical evidence, and similar issues, judicial

  economy will generally favor consolidation. See e.g., Millman v. Brinkley, 2004 U.S. Dist. LEXIS

  20113, *5-6 (N.D. Ga. Oct. 1, 2004); Pipefitters Local No. 636 Defined Ben. Plan v. Bank of

  America Corp., 275 F.R.D. 187, 192 (S.D.N.Y. 2011) (“Differences in claims [or] defendants . . .

  do not render consolidation inappropriate if the cases present sufficiently common questions of

  fact and law, and the differences do not outweigh the interests of judicial economy served by

  consolidation.”).

         “Consolidation of similar shareholder derivative actions can be particularly beneficial to

  courts and parties by expediting pretrial proceedings, avoiding needless duplication, and

  minimizing expenditure of time, effort, and money.” Nally v. Reichental, 2017 WL 1135122, at

  *2 (D.S.C. Mar. 27, 2017) (citing MacAlister v. Guterma, 263 F.2d 65, 68 (2d Cir. 1958)). Courts


                                                  4
Case 1:18-cv-25289-AHS Document 23 Entered on FLSD Docket 06/11/2020 Page 5 of 8




  routinely consolidate shareholder derivative actions. E.g., Heed v. Miller, 2018 WL 1532955, at

  *2 (E.D. Pa. Mar. 28, 2018) (consolidating four shareholder derivative actions); Millman v.

  Brinckley, 2004 U.S. LEXIS 20113 at *2 (consolidating three shareholder derivative actions).

         Here, the Related Actions each allege breaches of fiduciary duty arising out of the same

  conduct: the misleading statements regarding the margin pressure and permitting issues with large

  scale projects. Plaintiffs further allege claims of unjust enrichment, waste, and violations of

  Section 14 of the Securities Exchange Act of 1934—all of which arise from the same misconduct

  as the breaches of fiduciary duty. Thus, the Related Actions each raise substantially similar legal

  questions, including whether defendants breached their fiduciary duties to Dycom, and would

  involve essentially the same motion practice, discovery, witnesses, documentary evidence, and

  trial considerations. See KBC Asset Mgmt. NV v. McNamara, 78 F. Supp. 3d 599, 602-03 (D. Del.

  2015) (consolidating two derivative actions alleging “common (though not identical) facts” against

  “nearly identical” defendants). Accordingly, consolidation of the White action with the first-filed

  Nixon-Crenshaw action is appropriate.

         B.      The Parties Will Meet and Confer Within 30 Days Regarding Plaintiffs’ Filing
                 of a Consolidated Complaint.

         Once the Related Actions are consolidated, undersigned counsel for the Plaintiffs

  anticipates filing a consolidated complaint in order to streamline the proceedings. Counsel for all

  parties have agreed to meet and confer within 30 days of any Order granting consolidation

  regarding the schedule for the filing of a consolidated complaint and of defendants’ responses or

  motions to dismiss. Counsel for the Plaintiffs have further agreed that any defendant who has been

  properly served, has agreed to accept service, or who is served in the future, need only respond,

  plead, move, or answer to the operative consolidated complaint.




                                                  5
Case 1:18-cv-25289-AHS Document 23 Entered on FLSD Docket 06/11/2020 Page 6 of 8




  V.     CONCLUSION

         In the interest of judicial economy and for the reasons set forth above, Plaintiffs

  respectfully request that the Court enter an Order lifting the stay in the Nixon-Crenshaw action and

  then consolidating the Related Actions.

  Dated: June 11, 2020                          Respectfully submitted,

                                                LAW OFFICES OF SCOTT EGLESTON, P.A.


                                                By: /s/ Scott D. Egleston
                                                Scott D. Egleston
                                                152 N.E. 167th Street, Suite 300
                                                Miami, Florida 33162
                                                Telephone: (305) 892-8088
                                                Facsimile: (305) 675-3730
                                                Email: scott@eglestonlegal.com

                                                GAINEY McKENNA & EGLESTON
                                                Thomas J. McKenna
                                                Gregory M Egleston
                                                440 Park Avenue South, 5th Floor
                                                New York, New York 10016
                                                Telephone: (212) 983-1300
                                                Facsimile: (212) 983-0383
                                                Email: tjmckenna@gme-law.com
                                                Email: gegleston@gme-law.com

                                                Counsel for Plaintiff Sharon Nixon-Crenshaw

                                                GLANCY PRONGAY & MURRAY LLP
                                                Matthew M. Houston
                                                Benjamin I. Sachs-Michaels
                                                712 Fifth Avenue
                                                New York, New York 10019
                                                Telephone: (212) 935-7400
                                                E-mail: bsachsmichaels@glancylaw.com

                                                GLANCY PRONGAY & MURRAY LLP
                                                Robert V. Prongay
                                                Pavithra Rajesh
                                                1925 Century Park East, Suite 2100
                                                Los Angeles, California 90067
                                                Telephone: (310) 201-9150


                                                   6
Case 1:18-cv-25289-AHS Document 23 Entered on FLSD Docket 06/11/2020 Page 7 of 8




                                     Facsimile: (310) 210-9160
                                     E-mail: rprongay@glancylaw.com

                                     Counsel for Plaintiffs Terry White and Chris
                                     Perkins




                                       7
Case 1:18-cv-25289-AHS Document 23 Entered on FLSD Docket 06/11/2020 Page 8 of 8




                               CERTIFICATE OF CONFERRAL

         Pursuant to Local Rule 7.1(a)(3), having conferred with counsel for Defendants, the

  undersigned certifies that Defendants agree the Actions should be consolidated.

                                                      /s/ Scott D. Egleston
                                                      Scott Egleston




                                                 8
